Order entered September 24, 2015




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-15-00456-CV

     VILLAGE CRESTMONT HOUSTON USA, L.L.C. AND WEST CRESTMONT
                   HOUSTON USA, L.L.C., Appellants

                                             V.

JOSE J. GAITAN, INDIVIDUALLY AND D/B/A EC & J REMODELING & PAINTING,
                               Appellee

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-14-08108

                                         ORDER
       Before the Court is Matthew Paul Nickson’s September 22, 2015 motion to withdraw and

for a thirty day extension of the briefing deadline. We GRANT Mr. Nickson’s request to

withdraw and DIRECT the Clerk to remove him as counsel of record for appellants. Because

corporations may only appear in this Court through an attorney, we ORDER appellants to notify

the Court, within THIRTY DAYS of the date of this order, of new counsel’s name, State Bar

number, mailing and email addresses, and telephone and fax numbers. Until appellants retain

counsel, all future communications to appellants regarding this appeal shall be sent to their

authorized agent as follows:

       Mr. Abraham Vaknin
       99 Roberts Road
       Englewood Cliffs, New Jersey 07632
       (914) 260-3665.

       We GRANT Mr. Nickson’s extension request to the extent we suspend the briefing

deadline. Once an appearance of counsel is made for appellants, a new deadline will be set for

appellants’ brief.

       We caution appellants that failure to obtain counsel within the timeframe provided will

result in dismissal of the appeal without further notice.

       .


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE